Citation Nr: 1642267	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-42 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a degenerative bone disease.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a variously diagnosed psychiatric disability.

7.  Entitlement to service connection for a stomach disorder.

8.  Entitlement to service connection for a liver disorder.

9.  Entitlement to service connection for a facial skin disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from October 1989 to March 1990 and on active duty from January 17, 1991 to March 28, 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia.  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In August 2012, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  A current chronic degenerative bone disease is not shown.

2.  The Veteran is not shown to have chronic fatigue syndrome.

3.  The Veteran is not shown to have fibromyalgia.

4.  Diabetes mellitus was not manifested in service and is not shown to be related to the Veteran's service.

5.  A chronic low back disability was not manifested in service, and no diagnosed low back disability is shown to be related to the Veteran's service.

6.  An acquired psychiatric disability was not manifested in service, and no diagnosed psychiatric disability is shown to be related to the Veteran's service.

7.  A stomach disorder was not manifested in, and is not shown to be related to, the Veteran's service.

8.  A liver disorder was not manifested in, and is not shown to be related to, the Veteran's service.

9.  A facial skin disorder (acne) was noted on the Veteran's entrance to active duty service in 1989; and is not shown to have increased in severity during his ACDUTRA service from October 1989 to March 1990 or during active duty service from January 17, 1991 to March 28, 1991.


CONCLUSIONS OF LAW

1.  Service connection for a degenerative bone disease is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Service connection for chronic fatigue syndrome is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Service connection for fibromyalgia is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
4.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  Service connection for a variously diagnosed psychiatric disability is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  Service connection for a stomach disorder is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

8.  Service connection for a liver disorder is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

9.  Service connection for a facial skin disorder is not warranted.  38 U.S.C.A. §§§ 101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by August 2009, September 2009, October 2009, October 2013 and February 2015 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

During the January 2012 Travel Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence that current claimed disabilities are related to service); his testimony reflects that he is aware of what is needed to substantiate the claims.
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The agency of original jurisdiction (AOJ) arranged for VA examinations in September 2015.  As will be discussed in greater detail below, the Board finds these reports of examination to be adequate for rating purposes, as they reflect a thorough review of the record, physical examinations including all necessary findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence that an event, injury, or disease occurred in service, or that certain diseases were manifested during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims pertaining to a degenerative bone disease, diabetes mellitus, a stomach disorder, a liver disorder, a psychiatric disability, and a low back disability, the low threshold standard of McLendon has not been met as there is no evidence that any of these disabilities was manifested during the Veteran's active service, and nothing in the record indicating that any such disability may be related to his service.  Therefore, VA examinations to secure nexus opinions in the matters are not necessary.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (such as psychosis, diabetes mellitus, and arthritis), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice, if the Veteran served for 90 days or more.  The requirement of 90 days' service means active, continuous service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101.  Because the Veteran did not have active continuous service for 90 days or more, he is not eligible for presumptive service connection.
Alternatively, a nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Degenerative bone disease, chronic fatigue syndrome, and fibromyalgia

The Veteran contends that he has a degenerative bone disease, chronic fatigue syndrome, and fibromyalgia.  His STRs show that he was seen for left foot and ankle pain in November 1989; the STRs are otherwise silent for any complaints, findings, treatment or diagnosis of a degenerative bone disease, chronic fatigue syndrome, or fibromyalgia.  On March 1991 mobilization examination, the upper and lower extremities, spine, and other musculoskeletal system were normal on clinical evaluation.

On November 2004 VA treatment, the Veteran reported that he suffered from chronic pain.  On November 2008 VA evaluation, the assessment was of chronic pain, probably fibromyalgia.  On March 2009 VA treatment, he reported a history of fibromyalgia.

In a June 2009 statement, the Veteran indicated that he had been having health issues since he received double anthrax inoculations in service.  In a July 2009 statement, his wife related that he has had musculoskeletal problems since his discharge from service.

On July 2009 treatment, the Veteran reported worsening fatigue, increased pain in his joints, frequent diarrhea, and some abdominal pain and nausea, which had been going on for the prior few weeks.  On July 2010 treatment, the assessments included chronic pain, most likely fibromyalgia as there was minimal degenerative change on films.

At the January 2012 Board hearing, the Veteran testified that he did not receive treatment for osteoporosis while he was in service.  He testified that he has never received treatment for fibromyalgia.  He testified that he has never received treatment for chronic fatigue syndrome, contending that it is "one of the symptoms [of] everything that was given to [him]".  His wife testified that the heavy lifting he had to do in basic training caused chronic fatigue syndrome.  

On September 2015 chronic fatigue syndrome examination, the examiner opined that the Veteran did not now have, nor had he ever been diagnosed with, chronic fatigue syndrome.  The examiner noted that the Veteran was claiming chronic fatigue syndrome, which was evidently a self-diagnosis, and the diagnosis was never rendered by any provider.  The examiner opined that the records would not support this diagnosis (noting that the Veteran stated he had symptoms before enlistment) as he was able to complete basic training with the rigors of physical activity required.  The examiner opined that the Veteran's claims of falling asleep during the day were more consistent with obstructive sleep apnea signs and symptoms, and the Veteran did relate he had been diagnosed (well after release from active duty) with obstructive sleep apnea, but he could not use the mask due to a skin condition.  The examiner stated that continuous medication was not required for control of chronic fatigue syndrome; other clinical conditions that may produce similar symptoms had not been excluded by history, physical examination, and/or laboratory tests to the extent possible; the Veteran did not have an acute onset of chronic fatigue syndrome; and debilitating fatigue had not reduced daily activity level to less than 50 percent of pre-illness level.  The examiner opined that the Veteran did not now have, nor had he had, any findings, signs, or symptoms attributable to chronic fatigue syndrome; and he did not now have, nor had he had, any cognitive impairment attributable to chronic fatigue syndrome.  There were no significant diagnostic test findings and/or results.  A chest X-ray was normal.  Laboratory tests, blood tests, and urinalysis were normal.  The examiner stated that a diagnosis was not evident or rendered at the time of examination.  The examiner opined that the Veteran does not have the diagnosis of chronic fatigue syndrome ever rendered by any provider, and by records review and current examination, he did not fit the currently accepted criteria for the diagnosis; since he did not have the diagnosis and did not fit the criteria for the diagnosis, it could not be related to his active duty.

On September 2015 VA fibromyalgia examination, the examiner opined that the Veteran does not now have, and he has not been diagnosed with, fibromyalgia.  The examiner noted that it is suggested in a very few treatment notes that the Veteran's pain may be fibromyalgia; however, such diagnosis was only suggested, and never confirmed by any provider, and he was never worked up for the diagnosis of fibromyalgia.  The examiner noted that the Veteran was not currently undergoing any treatment for fibromyalgia; did not currently have any findings, signs or symptoms attributable to fibromyalgia; and there were no significant diagnostic test findings and/or results.  A chest X-ray was normal.  Laboratory tests, blood tests, and urinalysis were normal.  The examiner stated that a definite diagnosis of fibromyalgia was never diagnosed for this Veteran by any provider, and a diagnosis was not evident or rendered at the time of examination.  The examiner opined that the diagnosis of fibromyalgia has been suggested but never confirmed by any provider as being a definitive diagnosis for this Veteran; the diagnosis was not evident or rendered, and it could not be related to his active duty.

As a chronic degenerative bone disease, chronic fatigue syndrome, and fibromyalgia were not manifested in service, service connection for any such disability on the basis that it became manifest in service and persisted is not warranted.  Furthermore, the threshold requirement that must be met with respect to these claims (as with any claim seeking service connection) is that there must be competent evidence that the Veteran currently has (during the pendency of the claim has had) the disability for which service connection is sought, i.e. a degenerative bone disease, chronic fatigue syndrome, and fibromyalgia.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Treatment records associated with the record include assessments of probable fibromyalgia but they do not show a confirmed diagnosis of, or treatment for, fibromyalgia; nor do they show a confirmed diagnosis of, or treatment for, any chronic degenerative bone disease or chronic fatigue syndrome.  As the 2015 VA examiners observed, the Veteran has not received a clear diagnosis of chronic fatigue syndrome or fibromyalgia from any provider.  When such diagnoses were noted, it was based on the Veteran's self-reports and considered a possible diagnosis (that was never confirmed).  The Veteran's symptoms (and diagnostic studies conducted) do not meet, and have not met, the criteria for diagnoses of chronic fatigue syndrome and fibromyalgia.  Such disabilities simply are not shown.

Significantly, the Veteran has not identified any physician who has given him a confirmed diagnosis of a degenerative bone disease, chronic fatigue syndrome, or fibromyalgia, or who provides him treatment for any such disability.  Accordingly, he has not presented valid claims of service connection for a degenerative bone disease, chronic fatigue syndrome, or fibromyalgia.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  [The Veteran is advised that a future diagnosis of a degenerative bone disease, chronic fatigue syndrome, or fibromyalgia may be considered new evidence sufficient to reopen the claims.]

Diabetes mellitus

The Veteran contends that his current diabetes mellitus is related to his active service.  His STRs are silent for any complaints, findings, treatment or diagnosis of diabetes mellitus.  On March 1991 mobilization examination, his endocrine system was normal on clinical evaluation.

On September 2010 VA treatment, the Veteran was noted as being borderline diabetic.

At the January 2012 Board hearing, the Veteran testified that he had recently been diagnosed with diabetes and that a VA facility "up north" had given him a diagnosis of pre-diabetes.  He testified that he did not receive treatment for diabetes while in service.

On October 2013 VA treatment, the Veteran reported that he had recently been hospitalized for a fall and diabetic coma; the assessments included diabetes mellitus.  On June 2014 VA treatment, he reported that he was told that he had diabetes/pre-diabetes since 2006 but he was never started on any medications.  He reported that he was admitted to a private hospital in South Carolina in October 2013 with diabetic coma and blood sugar over 1000 and was started directly on insulin, and he has been on insulin since.

Diabetes mellitus was not manifested in service or clinically noted postservice prior to 2013 (or 2010 as pre-diabetes), and service connection for diabetes mellitus on the basis that such disability became manifest in service and persisted is not warranted.  

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against this claim, indicating that the Veteran's current diabetes mellitus is not related to service.  The more probative evidence in the record is against a finding that any current diabetes mellitus was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that his diabetes mellitus is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a diagnosis such as diabetes mellitus.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific disability is not a matter capable of resolution by lay observation.  While a layperson may provide testimony bearing on etiological factors for a disability (see Davidson, supra), what has caused a specific diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau, supra).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for diabetes mellitus.  Accordingly, the appeal in the matter must be denied.

Low back disability

The Veteran contends that he sustained a low back strain from the significant physical demands of his active duty service.  His STRs are silent for any complaints, findings, treatment or diagnosis pertaining to the back.  On a March 1991 demobilization examination, he denied any history of back problems and his spine was normal on clinical evaluation.

VA and private treatment records beginning in 2004 show treatment for various back disabilities.  On November 2004 VA treatment, the Veteran reported that he began having problems after discharge in 1991; he had chronic pain related to his back.  On March and April 2005 chiropractic treatment, the Veteran reported that he had received earlier VA and private treatment for back complaints.  On November 2005 VA treatment, the Veteran reported that he had had low back pain for 3 years.  An August 2006 MRI of the lumbar spine showed foraminal disc protrusion at L4/5 with flattening of the exiting L4 nerve root on the left.  On September 2006 VA treatment, he reported that his low back pain started in service.  

In a July 2009 statement, the Veteran's wife stated that he sustained a low back injury in service.

An August 2011 VA medical record notes that the Veteran reported his low back disability began in service with an injury during training.

At the January 2012 Board hearing, the Veteran testified that he was in a motor vehicle accident in service and has had back problems ever since.  He testified that his back problems are also due to heavy lifting during basic training.  He testified that he asked for treatment for his back but was refused by his sergeant.

Pursuant to the Board's August 2012 remand, the AOJ sought VA treatment records prior to 2004 and requested the Veteran's assistance in obtaining private treatment records from the same time period.  However, no relevant treatment records were obtained.

A chronic low back disability was not manifested in service or clinically noted postservice prior to 2004, and service connection for a low back disability on the basis that such disability became manifest in service and persisted is not warranted.  

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current low back disability related to service.  The more probative evidence in the record is against a finding that any current low back disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that his low back disability is related to his service activities, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a spine diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  The diagnosis of a spine disability is not a matter capable of resolution by lay observation.  While a layperson may provide testimony bearing on etiological factors for a disability (see Davidson, supra), what has caused a specific diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau, supra).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a low back disability.  Accordingly, the appeal in the matter must be denied.

Variously diagnosed psychiatric disability

The Veteran contends that he has a psychiatric disability related to his time in active service.  His STRs are silent for any complaints, findings, treatment or diagnosis of a psychiatric disability.  On March 1991 mobilization examination, psychiatric clinical evaluation was normal.

VA and private treatment records since 2004 reflect treatment for anxiety disorder not otherwise specified, depression, paranoid disorder, suicidal ideation, and substance abuse.  On August 2004 VA treatment, the Veteran reported having anxiety disorder since 1991.  On November 2004 treatment, he reported that he took Xanax for severe anxiety, had abused numerous substances, and had been depressed and suicidal in the past.  The diagnoses included generalized anxiety disorder, depressive disorder not otherwise specified, and polysubstance abuse.

At the January 2012 Board hearing, the Veteran testified that he began receiving mental health treatment in 2002.  He testified that his captain sold his weapons to Iraq, and his mental issues stem from how many soldiers were killed by his weapons.

The Veteran submitted a June 2014 statement from a VA psychiatrist who stated that he was being treated in the outpatient behavioral health clinic.  The psychiatrist opined that the Veteran is disabled and unable to work due to his psychiatric condition.

VA treatment records through April 2015 show treatment for depressive disorder not otherwise specified, panic disorder, rule-out impulse control disorder, and history of polysubstance use disorder in remission since 2005 (except for cannabis in remission for a shorter time).

A psychiatric disability was not manifested in service or clinically noted postservice prior to 2004, and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The more probative evidence in the record is against a finding that any current psychiatric disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that he has a psychiatric disability that is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a psychiatric diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific psychiatric disability is not a matter capable of resolution by lay observation.  While a layperson may provide testimony bearing on etiological factors for a disability (see Davidson, supra), what has caused a specific diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau, supra).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a psychiatric disability.  Accordingly, the appeal in the matter must be denied.

Disorders of the stomach and liver

The Veteran contends that he has chronic disorders of the stomach and the liver that were incurred in or caused by his service.  His STRs are silent for any complaints, findings, treatment or diagnosis of a stomach or liver disorder.  On March 1991 mobilization examination, the abdomen and viscera were normal on clinical evaluation.

On September 2006 VA treatment, the Veteran was noted to have abnormal liver function, as shown on liver function tests.  On June and July 2007 VA treatment, he reported bloating in his stomach and abdominal pain.  A July 2007 MRI of the abdomen showed a benign hemangioma of the right lobe of the liver.  On August 2007 VA treatment, the Veteran presented for a second opinion on the benign hemangioma; there were no signs or symptoms of liver disease, and his liver enzymes had returned to normal; it was explained in great detail to the Veteran that hemangiomas are frequent and generally pose no threats toward the development of chronic liver disease or bleeding complications.  On October 2008 and March 2009 VA treatment, he reported a history of GERD.  On March 2010 VA treatment, he reported left upper quadrant abdominal discomfort; the assessments included abdominal discomfort of unknown etiology.  VA treatment records through 2015 reflect that GERD was diagnosed by upper endoscopy in 2010, and he has been treated with medication since then.

At the January 2012 Board hearing, the Veteran testified that he has constant stomach problems and he cannot eat some days.  He testified that he had a liver nodule because of a medication he was provided by the Myrtle Beach VA medical center that was later recalled.

Disorders of the stomach and/or liver were not manifested in service or clinically noted postservice prior to 2006 (abnormal liver function tests first noted) and 2010 (GERD diagnosed by endoscopy).  Service connection for disorders of the stomach and liver on the basis that either such disability became manifest in service and persisted is not warranted.  

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against these claims, indicating that the Veteran does not have current disorders of the stomach and/or liver related to service.  The more probative evidence in the record is against a finding that any current stomach or liver disorder was incurred in or caused by the Veteran's active service.  
Regarding the Veteran's own opinion that he has disorders of the stomach and liver that are related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a gastrointestinal or liver diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in these matters has no probative value.  The diagnosis of a specific stomach or liver disability is not a matter capable of resolution by lay observation.  While a layperson may provide testimony bearing on etiological factors for a disability (see Davidson, supra), what has caused a specific diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau, supra).  

The Board notes the Veteran's alternate contention that he has a liver disorder due to taking VA-issued piroxicam in 2002.  When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  See VAOPGCPREC 40-97.  Pursuant to the Board's August 2012 remand, the AOJ issued the Veteran a letter requesting that he specify his allegations regarding his claim for a liver disorder, if he indeed intended that it be adjudicated as a claim for benefits under 38 U.S.C.A. § 1151.  He did not respond.  Accordingly, a claim of entitlement to compensation benefits for a liver disorder under 38 U.S.C.A. § 1151 is not for consideration herein.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claims of service connection for disorders of the stomach and liver.  Accordingly, the appeals in the matters must be denied.
Facial skin disorder

Where a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002). 

The Veteran's STRs show that he had acne upon entering service.  On August 1989 service enlistment examination, mild acne was noted on his face and chest.  On March 1991 service demobilization examination, he was noted to have had acne with no sequelae.

On March and May 2010 VA treatment, facial seborrhea and acne vulgaris were noted on the Veteran's back and face.  VA treatment records through April 2015 show treatment for facial rash/rosacea, acneiform lesions of the back, folliculitis of the arms, and tinea of the chest wall.

On September 2015 VA skin diseases examination, the diagnoses were seborrheic dermatitis and acne.  The examiner found that the Veteran was noted on March 1991 demobilization examination to have cystic acne; he continued to have a problem with acne and saw a VA dermatologist in July 2010 who confirmed acne vulgaris and seborrheic dermatitis, mainly on the face for the dermatitis.  At the time of examination, he was using 2 creams administered by a non-VA dermatologist.  Most of his face was a brawny discoloration with minimal redness and moderate scaling, also in his scalp and behind his ears.  His back looked mainly like acne vulgaris.  His anterior chest looked like the dermatitis.  The seborrheic dermatitis was causing a noticeable discoloration of the face.  The examiner stated that the Veteran developed acne during the teenage years, as most do, and noted that the acne condition waxes and wanes as is usual for this condition; it was noted on a March 1991 demobilization examination in 1991 with no sequelae.  The examiner opined that it would be expected, in the natural course of acne vulgaris, that this condition will remain for long periods of time.  The examiner noted that the Veteran is trying to relate his seborrheic dermatitis of the face to chemical exposure while on active duty.  The examiner opined that, as no chemical exposures can be documented (no deployments) for this Veteran, it is less than likely this can be related to his active duty time.  The examiner noted that the Veteran was also claiming Agent Orange exposure but is too young to have experienced exposure in Vietnam, and there is no documentation he was ever exposed to Agent Orange, as it has not been used in this country for years.  The examiner opined that the acne was present before enlistment and it appears this was not aggravated beyond a natural progression by his active duty time; therefore, it is less than likely either skin condition can be related to his active duty service.

The record clearly shows that the Veteran's skin disability was first manifested prior to his entrance to service in 1989.  As facial acne was noted on the Veteran's 1989 service enlistment examination, for consideration is whether or not the pre-existing skin disability was aggravated during/by his periods of active duty service from October 1989 to March 1990 and from January 17, 1991 to March 28, 1991.  Aggravation is established by showing an increase in disability during service.  Whether a disability increased in severity during/as a result of service is determined by reviewing the evidence regarding the state of the disability before, during, and after the period of active duty service.  On March 1991 service demobilization examination, the Veteran was noted to have had acne with no sequelae; the STRs are otherwise negative for any complaints, findings, or treatment of a skin disability.  Consequently a chronic increase in severity of the skin disability during service discernible to a layperson/capable of lay observation is not shown.  What remains then is essentially a medical question, i.e., whether the acne/skin disability findings during and following service reflect a quantifiable increase in skin pathology during/as a result of service.   

The competent (medical) evidence is against a finding that the Veteran's pre-existing skin disability increased in severity during, or was aggravated by, his active duty service.  On September 2015 VA examination (which the Board finds to be the most probative evidence in the matter), the examiner found that any increase in severity of the Veteran's skin disability was due to the natural progression of the pre-existing disability.  The examiner noted that the Veteran developed acne during the teenage years and stated that the acne condition waxes and wanes as is usual for this condition.  The examiner opined that it would be expected, in the natural course of acne vulgaris, that this condition will remain for long periods of time.  The examiner opined that the acne was present before enlistment and it appears this was not aggravated beyond a natural progression by his active duty time; therefore, it is less than likely either skin condition can be related to his active duty service.  The examiner cited to supporting clinical data, including comparisons of pre-service and separation and postservice reports of treatment, and expressed familiarity with the entire record.  Because there is no probative (medical opinion/treatise) evidence to the contrary, the Board finds this VA opinion to be persuasive.  

Postservice the Veteran has reported increased symptomatology.  He is competent to observe ongoing or increased skin symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, to the extent that his statements attempt to establish that the underlying pathology of his skin disability increased in severity during service beyond the natural progress of the disease, he is not competent to provide such an opinion, as pathology underlying dermatological complaints (such as in the instant case) is established by examination and interpretation by persons with medical training/expertise.  

In fact, there is no competent evidence that there was chronic worsening of the Veteran's skin disability during service.  Logically, any significant worsening would have been noted on the March 1991 demobilization examination.  Instead, it shows that there were no sequelae of the previously noted acne, which is evidence weighing against a finding that the Veteran's skin disability indeed worsened during service.  

Regarding the Veteran's contentions that his current skin disability may be related to chemical and/or herbicide exposure in service, there is no evidence in the record that he was ever exposed to any such chemicals or herbicides during his active duty service.
  
Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's pre-existing skin disability was incurred in or aggravated by his service.  Therefore, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Service connection for a degenerative bone disease is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for fibromyalgia is denied.

Service connection for diabetes mellitus is denied.

Service connection for a low back disability is denied.
Service connection for a variously diagnosed psychiatric disability is denied.

Service connection for a stomach disorder is denied.

Service connection for a liver disorder is denied.

Service connection for a facial skin disorder is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


